Citation Nr: 1214057	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-19 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral pes planus/metatarsalgia. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.

This matter was previously before the Board in January 2011 at which time it was remanded for additional development to include scheduling the Veteran for a Travel Board hearing or a video conference hearing.  The Veteran was then scheduled for a Board hearing at the RO in March 2012.  However, he did not appear for the scheduled hearing, and he has not since asked for it to be rescheduled.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  The case is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a bilateral hearing loss disability as defined by VA standards. 

2.  The Veteran's bilateral pes planus clearly and unmistakably existed prior to his period of active service, and was likely aggravated by his final period of active service; the Veteran has current bilateral pes planus/metatarsalgia identified in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for bilateral pes planus/metatarsalgia have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.


Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
Hearing Loss

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159. 

The Veteran contends that his current bilateral hearing loss was the result of noise exposure from service to include his combat exposure as an infantryman in Iraq.  He specifically noted noise exposure from bomb explosions.

Audiometric testing at the Veteran's entrance examination on June 6, 2002, revealed pure tone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
10
5
5
0
0

Audiometric testing on November 3, 2003, revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
-5
5
LEFT
5
5
5
0
-5

Audiometric testing at the Veteran's separation examination on August 26, 2005 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
5
5
LEFT
20
20
15
15
15

The Report of Medical History noted mild hearing loss.

The Veteran was afforded a VA audiological examination in May 2006.
Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
10
10
10
5
5

Speech recognition was 100 percent for each ear.  The examiner noted that military noise exposure was remarkable for heavy and light weapons fire.  The examiner determined that the Veteran's claimed bilateral hearing loss was not caused by or a result of his military service as his current hearing levels fell within normal limits, bilaterally.

A September 2008 private audiology evaluation demonstrated normal pure tone hearing sensitivity throughout all frequencies evaluated of 250-8000Hz bilaterally.

The Veteran was afforded a VA audiological examination in February 2009.
Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
5
0
0
0

Speech recognition was 100 percent for each ear.  The examiner noted that the audiologic test results demonstrated clinically normal hearing from 250-8000Hz.  The examiner determined that the Veteran had normal hearing which ruled out a hearing loss resulting from his military service and noise exposure.  It was as least as likely as not that the Veteran's tinnitus was caused by the result of his service as his report of exposure to noise in the military revealed that he was exposed to noise of sufficient intensity as to result in tinnitus.

Considering the claim for service connection for bilateral hearing loss and in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Board notes that the September 2005 Report of Medical History noted mild hearing loss.  However, the above-cited testing results reflect that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

The Board recognizes the Veteran's contentions that he has had continuous bilateral hearing loss since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity of bilateral hearing loss, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a bilateral hearing loss disability) and post-service treatment records (showing no competent medical evidence of a current bilateral hearing loss disability) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current bilateral hearing loss disability that is related to noise exposure experienced during active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim. 

Pes Planus

The Veteran contends that his pre-existing pes planus was permanently worsened during his period of active service.

The Veteran's June 13, 2003, enlistment examination noted that the Veteran had asymptomatic mild pes planus.
In July 2005, the Veteran was fitted with custom arch supports after he complained of pain in both of his feet which was constant.  The diagnosis was metatarsalgia, stress reaction of the bilateral feet secondary to overuse and pes planus.

His September 2005 separation examination included diagnoses of pes planus and metatarsalgia.  The Veteran reported that his condition had gotten worse.

A December 2005 Medical Evaluation Board found that the Veteran failed to meet retention standards as a result of his pes planus.  The Evaluation Narrative noted that the Veteran's mild, asymptomatic pes planus was documented on his entrance physical, and that he reported increased pain as a result of foot patrols and weight requirements while in Iraq.  The Medical Evaluation Board concluded that the Veteran had pre-existing pes planus that was aggravated by his service.

A March 2006 Physical Evaluation Board noted that the Veteran had chronic bilateral painful feet with an onset around June 2004.  Pes planus was documented on his entrance examination.  Images showed metatarsal stress reactions and pes planus.  An examination demonstrated marked pes planus with tenderness of the metatarsus.  There have been some improvements in symptoms since being profiled.  His foot pain and profile prevented effective duty for the Veteran.  His pre-profile symptoms represent an exacerbation of a pre-existing condition known to cause painful feet which was not permanently service aggravated.  His impairments made him unfit to perform the duties required of a soldier of his rank and primary specialty.  However, his unfitting condition was found to be neither service incurred nor permanently aggravated by military service.  His impairment had increased only to the extent of its accepted normal and natural progress and,  therefore, there was no permanent aggravation.

The Veteran underwent a VA examination in May 2006.  The Veteran reported experiencing foot pain while running in Iraq during his service.  Despite being given orthotics, he continued to have foot pain and had a medical discharge from service because of these symptoms.  The diagnosis was flexible pes planus, mild without decreased range of motion and symptomatic to the Veteran with a pain level of 4 out of 10 when at standing, walking or running.  There was no pain with functional motion.

In a December 2006 VA addendum to the May 2006 VA examination, a VA examiner opined that the Veteran's pes planus was less likely than not aggravated by his service experience.

In an August 2008 letter, a private physician at the Heit Rehabilitation and Occupational Therapy Center diagnosed the Veteran with bilateral pes planus.  He noted that the Veteran's military service placed a heavy stress load on his feet and exacerbated his symptoms related to pes planus.  However, the physician opined that he did not believe that the Veteran's service "caused permanent damage to his feet, but rather a temporary exacerbation of his symptoms".  

In a letter received in September 2008, a private physician opined that there was a greater than 50 percent chance that the Veteran's flatfeet were aggravated as a direct result of the repetitive nature of his military duties.  His symptoms presented during basic training, while running, and continued with other strenuous military duties for several years after that time.

The Veteran underwent a VA examination in February 2009.  The diagnosis was bilateral flexible pes planus.  The examiner noted that in his opinion, the Veteran's pes planus, which was present and mild on the entrance into the military, was aggravated due to his activities in the service.  He determined that they were more likely than not aggravated beyond natural progression at the time when he was in the service.  However, it should be noted that it was less likely than not that permanent aggravation or permanent damage was done to his feet due to his military service.  Additionally, at this point in time, the Veteran had complaints of pain in his feet but no evidence of degeneration or other abnormalities on x-ray.  

The Veteran's entrance examination indicated mild, asymptomatic pes planus.  In view of the fact that the Veteran's pre-existing pes planus disorder was known upon entry into active duty, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111 ; VAOPGCPREC 3-2003. 

The next prong of the Wagner test is to show by clear and unmistakable evidence that the disability was not aggravated during service.  Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disability is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board notes that there are conflicting opinions as to whether the Veteran's pre-existing pes planus disability was permanently aggravated by his service.

As noted above, the September 2008 private physician opined that there was a greater than 50 percent chance that the Veteran's flatfeet were aggravated as a direct result of the repetitive nature of his military duties.  

Conversely, the March 2006 Physical Evaluation Board, August 2008 private physician's letter and February 2009 VA examination all determined that while the Veteran's pre-existing pes planus disability was aggravated during his service, permanent aggravation or permanent damage was done to his feet due to his military service.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

While the aforestated medical evidence of record was primarily in agreement that there was aggravation of the Veteran's pes planus during his period of active service, the debatable point appears to be whether such aggravation was permanent.  In this regard, the Board finds that the evidence is at the very least in relative equipoise as to whether the aggravation was permanent in nature, i.e., about evenly balanced for and against the claim.  In such situations, the Veteran is to be afforded the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's pre-existing bilateral pes planus was permanently aggravated during his period of active service.

The opinions against the conclusion that there was permanent aggravation merely suggest that it was less likely that the pes planus was permanently aggravated.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131.  A lack of aggravation must be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.

What is clear in this case is that the Veteran had bilateral pes planus which existed prior to his entrance into his period of active service.  Throughout his period of active service, he was treated for symptoms associated thereto.  None of the treatment records suggest the symptoms were the result of the natural progression of the disability, and the evidence is in relative equipoise as to whether the aggravation experienced in service is permanent.  While VA may undergo additional development in an effort to further clarify the issue, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24   (2009) (precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).

The record shows bilateral pes planus in service, and well documented current bilateral pes planus/metatarsalgia.  The record also documents a continuity of symptomatology since service.  The criteria for service connection are met, and the claim is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral pes planus/metatarsalgia is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


